          Case 2:20-cv-03760-WB Document 10 Filed 09/15/20 Page 1 of 1




                         IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 ALICIA HUGHES,                                       CIVIL ACTION
                         Plaintiff,

                 v.

 BJ’S WHOLESALE CLUB, INC.,                           NO. 20-3760
 JOHN TOMCHICK,
                Defendants.

                                          ORDER

        AND NOW, this 15th day of September, 2020, IT IS ORDERED that Defendants’

Motion to Dismiss (ECF No. 3) is DENIED as Moot and this action is REMANDED to state

court for lack of federal jurisdiction.

                                               BY THE COURT:


                                               /s/Wendy Beetlestone, J.

                                               _______________________________
                                               WENDY BEETLESTONE, J.
